—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 13, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a hospital telephone operator, was discharged from her employment after she threatened her supervisor during a confrontation over the length of claimant’s break. The Unemployment Insurance Appeal Board, disagreeing with the Administrative Law Judge’s assessment of credibility, disqualified claimant from receiving unemployment insurance benefits on the ground that she was terminated for misconduct. Claimant appeals.
Threatening one’s supervisor has been held to constitute disqualifying misconduct (see, Matter of Cuevas [Sweeney], 246 AD2d 718; Matter of Khan [Sweeney], 239 AD2d 651, 652). Although claimant denies that she threatened her supervisor, the supervisor’s contrary testimony presented a credibility issue for the Board to resolve (see, Matter of Simon [Trans World Airlines — Sweeney], 236 AD2d 731). We-conclude that the record as a whole, including the testimony of the disinterested witnesses and claimant’s supervisor, provided substantial evidence to support the Board’s determination (see, Matter of Pitcairn [Rubies Costume Co. — Sweeney], 239 AD2d 757, 758).
*650Mercure, J. P., Crew III, White, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.